Citation Nr: 1534689	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-33 423A	)	DATE
	)
	)

	On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation higher than 10 percent for a right ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In February 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the February 2015 Board remand.

2.  The Veteran's right ankle has been manifested by constant pain, stiffness, intermittent swelling, and moderate limitation of motion (LOM) throughout the initial rating period.  There is no showing of ankylosis.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection has been granted for the right ankle disability, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran does not allege otherwise.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records (STR), private treatment records, lay statements, VA outpatient treatment and reports of the Veteran's 2010 and 2015 VA Compensation and Pension examinations are in the claims file.  The VA examinations are adequate for rating purposes, as the examiners interviewed and examined the Veteran, and provided clinical findings sufficient to evaluate the Veteran's right ankle disability under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when either disability may have been more severe than at other times during the course of the initial rating period on appeal.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When rating musculoskeletal disabilities based on LOM, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, if those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, and 4.59).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater LOM due to pain on use, including during flare-ups.  38 C.F.R. § 4.14; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Throughout the rating period on appeal a 10 percent evaluation has been assigned for the Veteran's right ankle disability under the rating criteria for ankle LOM.  See 38 C.F.R. § 4.71a, DC 5271.  Those criteria provide for a 10-percent rating for moderate LOM, and a 20-percent rating for marked LOM.  Id.  Under VA regulations, normal range of motion (ROM) for the ankle is 0 to 20 degrees on dorsiflexion, and 0 to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

A January 2011 general examination report reflects that physical examination revealed no swelling, effusion, tenderness, or laxity.  ROM was 0 to 10 degrees on dorsiflexion, and 0 to 20 degrees on plantar flexion, but with pain throughout the motion.  The examiner noted that there was no ankylosis, and repetitive-use testing did not result in any additional LOM.  See 38 C.F.R. §§ 4.40, 4.45.

The June 2011 VA joints examination report reflects that the Veteran complained of chronic mild pain with weakness and stiffness, and pain on standing and walking.  He denied the use of any assistive devices such as crutches, cane, or brace.  The Veteran reported that he had retired from self-employment.  Physical examination revealed mild swelling on the lateral side and tenderness.  His gait was normal.  At the January 2011 examination, ROM on dorsiflexion was 0 to 10 degrees, and 0 to 20 degrees on plantar flexion, both with pain.  Contrary to the Veteran's report, instability was not noted on clinical examination.  X-rays revealed a calcaneal spur but no evidence of a recent fracture.

As noted earlier, the May 2012 rating decision assessed the severity of the right ankle LOM as moderate and assigned an initial 10 percent rating.  The Board finds that the objective findings on clinical examination show the right ankle to most nearly approximate moderate LOM and the assigned 10-percent.  The Board finds that a higher, 20-percent rating has not been met or approximated, as ROM was half of normal on dorsiflexion, and plantar flexion was only 10 degrees less than normal.  Further, the examiner noted that repetitive-use testing did not reveal any increased loss of ROM in either plane.  Neither was ankylosis manifested. 

Although the examiner noted that the Veteran had retired and was not working, he also opined that the Veteran was not unemployable from a physical perspective.  Thus, the Board finds that the assigned 10-percent rating appropriately compensates the Veteran for the right ankle functional loss due to the pain, stiffness, etc.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5271.

The April 2015 fee-basis report of examination reflects that the examiner did not conduct a review of the claims file but did take the Veteran's complete reported history of his right ankle disability.  The Veteran reported symptoms similar to those reported at the prior examination, to include pain on walking.  He denied flare-ups, but he reported occasional use of a cane.  Physical examination revealed mild tenderness on palpation at the lateral area.  ROM was 0 to 10 degrees on dorsiflexion, and 0 to 35 degrees on plantar flexion, with pain on plantar flexion.

The objective findings on clinical examination show the right ankle continued to more nearly approximate moderate LOM and the assigned 10-percent rating.  While the Board notes that the Veteran reported occasional use of a cane, which was not the case at the 2011 examination, the Board also notes that clinical examination revealed that ROM on dorsiflexion was the same as at the prior examination, and ROM on plantar flexion was actually 15 degrees better.  Further, repetitive-use testing did not reveal any additional loss of ROM.  The examiner also noted that there was no instability or ankylosis.  Thus, the Board finds that a higher rating was not met or more nearly approximated.

In his Notice of Disagreement, the Veteran asserted that he is entitled to a higher rating due to the length of time he has had the disability, and that he had pain on walking.  The Board acknowledges the Veteran's reports of constant pain but notes that it is not the existence of pain that garners a particular rating but the functional loss due to the pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The April 2015 examination report reflects that the examiner noted the functional loss to be less movement than normal, disturbance of locomotion, and interference with standing.  Thus, the assigned 10-percent rating compensates the Veteran for his functional loss due to his pain, etc.  38 C.F.R. § 4.1.

The examination report reflects that ankylosis has not manifested at any time during the initial rating period on appeal.  Hence, a higher rating based on ankylosis under DC 5270 is not warranted.  Nor is there any showing of associated symptoms of the feet warranting consideration of a separate rating under DC 5284.  See 38 C.F.R. § 4.71.

Extraschedular consideration 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

Here, the Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria, as discussed earlier in this decision, adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.71a, DC 5271.  Accordingly, the severity, frequency, and kind of symptoms that the Veteran's right ankle disability manifests are contemplated by the rating criteria - specifically LOM due to pain, weakness, etc.  The symptoms of the Veteran's right ankle condition are adequately compensated in the disability rating assigned, and he does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  38 C.F.R. § 4.1.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

Occupational Impairment

The 10-percent rating allowed by the Board contemplates a degree of occupational impairment.  See 38 C.F.R. § 4.10.  Critically, the record does not indicate that the Veteran is precluded from obtaining substantial and gainful occupation due to his right ankle disability.  The examiner noted the primary occupational impairment of the Veteran's right ankle to be problems standing and walking.  Plus, the Veteran reported that he reduced or ceased his self-employed business due to other disabilities which caused fatigue, etc.; specifically, diabetes mellitus and obstructive sleep apnea.  Accordingly, the Board finds no factual basis for entitlement to a total disability rating based on individual unemployability due to the right ankle.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 4.16.


ORDER

Entitlement to an initial evaluation higher than 10 percent for residuals of right ankle strain is denied.


REMAND

The examiner who conducted the January 2011 audiologic examination opined that it was not at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were causally connected to his in-service noise exposure.  The examiner, however, did not provide a rationale for the opinion; so the Board remanded for another examination and nexus opinion.  Regrettably, the opinion of the examiner who conducted the April 2015 audiologic examination requires clarification.

The February 2015 Board remand directed that an examiner address the apparent discrepancy between the audiometrics at the March 1995 physical examination for enlistment and the 1997 examination for separation.  The former noted a significant high frequency hearing loss at 4000 Hertz, whereas the latter noted normal hearing.  The April 2015 examiner noted that it was not possible to determine in 2015 what happened in 1965 and 1967 to cause the discrepancy.  The examiner noted further that current-day audio knowledge did not enable him to determine how much of the Veteran's hearing loss was due to his two years of active service versus how much was due to his 4-year work history with Bell helicopters and 20 years of operating his own cotton gin business.  Yet, in the tinnitus portion of the examination report, the examiner opined that the Veteran's tinnitus was related to his hearing loss; but, since the hearing loss could not be connected to the Veteran's active service, neither could the tinnitus.

The Board declines to find the evidence in equipoise, as the April 2015 examination report reflects that the examiner noted the Veteran appeared to purposely guess incorrect responses during the speech understanding test.  (Emphasis added).  The Veteran should not benefit from his failure to cooperate with the examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall send the claims file to the examiner who conducted the April 2015 audiologic examination.  Advise the examiner of Dr. T's December 2012 private opinion to the effect that the Veteran's hearing loss and tinnitus are due to both in-service noise exposure and aging, and ask the examiner to indicate agreement or disagreement, and the reasons why.

Inform the examiner that delineating the degree of hearing loss that may be due to military service and post-service noise exposure is not the issue.  The issue is whether there is at least a 50-percent probability that any component of the Veteran's currently diagnosed hearing loss is causally connected to his in-service noise exposure.  The examiner is at liberty to weigh the length and severity of in-service noise exposure versus the length and severity of post-service noise exposure, and all other relevant factors, to include the Veteran's lay reports, in arriving at an opinion.

In the event the examiner who conducted the April 2015 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file should be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


